In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00153-CR



             FRED WRIGHT, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 43,014-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
         Fred Wright, Jr., entered an open plea of guilty and was convicted of two counts of sexual

assault. After a bench trial on punishment, Wright was sentenced to twelve years’ imprisonment.

On appeal, Wright argues that the evidence is insufficient to support his plea of guilt. Because we

find that Wright’s judicial confession and written stipulation of evidence constituted sufficient

evidence of his guilt, we overrule Wright’s point of error and affirm the trial court’s judgment.1

         The State is required to introduce evidence demonstrating the defendant’s guilt, and no

trial court is authorized to render a conviction in a felony case based on a plea of guilty without

sufficient evidence to support the same. TEX. CODE CRIM. PROC. ANN. art. 1.15 (West 2005).

“Article 1.15 ‘[b]y its plain terms . . . requires evidence in addition to, and independent of, the plea

itself to establish the defendant’s guilt.’” Baggett v. State, 342 S.W.3d 172, 174 (Tex. App.—

Texarkana 2011, pet. ref’d) (quoting Menefee v. State, 287 S.W.3d 9, 14 (Tex. Crim. App. 2009)).

A judicial confession alone is usually sufficient to satisfy the requirements of Article 1.15 “so long

as it embraces every constituent element of the charged offense.” Menefee v. State, 287 S.W.3d
9, 14 (Tex. Crim. App. 2009).

         Wright argues that his judicial confession and pleas in open court were insufficient to meet

Article 1.15 requirements.

         A guilty plea, even if the defendant states that he or she is pleading guilty to the
         charges in the indictment under oath, does not constitute a judicial confession
         because the defendant is merely entering a plea, “not confessing to the truth and
         correctness of the indictment or otherwise providing substance to the plea.”

1
 In a second point of error, Wright also argues that the DNA evidence introduced by the State in support of his plea
was insufficient because it was not supported by the required certification. We need not address this point since our
ruling on Wright’s first point of error is dispositive of this appeal.

                                                         2
Baggett, 342 S.W.3d at 174 (quoting Menefee, 287 S.W.3d at 13, 15). However, a judicial

confession acknowledging guilt of the indictment’s allegations is sufficient to meet the

requirements of Article 1.15 of the Texas Code of Criminal Procedure and to sustain a conviction

because it confesses to the truth and correctness of the allegations. See Dinnery v. State, 592
S.W.2d 343, 352–53 (Tex. Crim. App. [Panel Op.] 1979) (op. on reh’g); Potts v. State, 571 S.W.2d
180, 182 (Tex. Crim. App. [Panel Op.] 1978); see also TEX. CODE CRIM. PROC. ANN. art. 1.15;

Woods v. State, 398 S.W.3d 396, 401 (Tex. App.—Texarkana 2013, pet. ref’d).

         In his written plea papers, Wright entered the following judicial confession: “I further state

that I have read the indictment or information filed in this case and that I committed each and every

allegation it contains. I am guilty of the offense alleged as well as all lesser offenses. I swear to

all of the foregoing . . . .” Wright also signed a stipulation of evidence in which he, again, judicially

confessed and stipulated that he (1) intentionally and knowingly caused the penetration of the

sexual organ of the victim without her consent and (2) intentionally and knowingly caused the

penetration of the victim’s anus without her consent. Wright also pled guilty to two counts of

sexual assault as alleged in the indictment in open court, stating that he was pleading guilty because

he was, in fact, guilty of sexual assault.2

         Because Wright’s judicial confession and stipulation of evidence met the requirements of

Article 1.15, the evidence was legally sufficient to sustain Wright’s conviction.




2
 After the trial court heard Wright’s pleas, the State introduced, and the trial court admitted into evidence, Wright’s
stipulation of evidence, along with the offense report, Texas Department of Public Safety Laboratory reports, a report
from the examination of the victim, the victim’s counseling notes, and a video recording of Wright’s interrogation.
                                                          3
      We affirm the trial court’s judgment.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      June 3, 2016
Date Decided:        June 6, 2016

Do Not Publish




                                                 4